"The issue as to laches is primarily one of fact" (Hould v. Company,83 N.H. 474, 476, and cases cited), and it cannot be said that an unexplained delay of from seven years and eight months to twelve years and eight months requires a finding of reasonable diligence as a matter of law.
It is frivolous to suggest that the court may not take judicial notice of its own records for any purpose for which those records may become material. Wigmore, Evidence, s. 2579.
Exceptions overruled.
ALLEN, C. J., did not sit. *Page 483